Order entered November 9, 2018




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00940-CR

                               DAMIAN MEDINA BUENO, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F17-58187-I

                                          ORDER
       Before the Court is appellant’s October 24, 2018 first motion to extend time to file

appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed THIRTY DAYS

from the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE